                                         Case 5:17-cv-00220-LHK Document 903 Filed 10/15/18 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                 UNITED STATES DISTRICT COURT
                                   9
                                                                    NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                           SAN JOSE DIVISION
                                  11

                                  12     FEDERAL TRADE COMMISSION, et al.,                Case No. 17-CV-00220-LHK
Northern District of California
 United States District Court




                                  13                  Plaintiffs,                         ORDER DENYING JOINT
                                                                                          ADMINISTRATIVE MOTION TO
                                  14            v.                                        DEFER THE COURT’S RULING ON
                                                                                          THE FTC’S MOTION FOR PARTIAL
                                  15     QUALCOMM INCORPORATED, et al.,                   SUMMARY JUDGMENT
                                  16                  Defendants.                         Re: Dkt. No. 902
                                  17

                                  18         The parties’ joint administrative motion to defer the Court’s ruling on the Federal Trade

                                  19   Commission’s motion for partial summary judgment is DENIED.

                                  20   IT IS SO ORDERED.

                                  21

                                  22   Dated: October 15, 2018

                                  23                                                 ______________________________________
                                                                                     LUCY H. KOH
                                  24                                                 United States District Judge
                                  25

                                  26
                                  27
                                                                                      1
                                  28   Case No. 17-CV-00220-LHK
                                       ORDER DENYING JOINT ADMINISTRATIVE MOTION TO DEFER THE COURT’S RULING ON THE FTC’S
                                       MOTION FOR PARTIAL SUMMARY JUDGMENT
